Citation Nr: 0326407	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  99-02 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound (GSW) of the right abdominal wall and lumbar region 
with damage to muscle group (MG) XIX, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E.  Jordan, Counsel




INTRODUCTION

The veteran had active military service from January 1947 to 
June 1949.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  


REMAND

The veteran asserts that the symptoms associated with his 
service-connected residuals of a GSW of the right abdominal 
wall and lumbar region with damage to MG XIX are more 
disabling than currently evaluated.  

The veteran's service-connected disability is rated as 
moderately severe pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5319 (2003).  38 C.F.R. § 4.56 sets forth the criteria 
in evaluating muscle disabilities.  Moderately severe muscle 
damage involves a through and through or deep penetrating 
wound or high velocity missile of a small size or a large 
missile of low velocity, with debridement or with prolonged 
infection or with sloughing of soft parts and intermuscular 
cicatrisation.  Objective findings involve entrance and (if 
present) exit scars indicating track of missiles through one 
or more muscle groups.  There are indications on palpation of 
loss of deep fascia, or loss of muscle substance, or loss of 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with the side 
sound side demonstrate positive evidence of impairment.  A 
history of inservice hospitalization for a prolonged period 
for treatment of the wound is required.  38 C.F.R. § 4.56(c).

Severe muscle damage involves a through and through or deep 
penetrating wound due to a high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of a high 
velocity missile, or a shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, intermuscular binding and cicatrisation.  
Objective findings involve extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  An X-ray may 
show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and the explosive effect of 
the missile.  Palpation may show moderate or extensive loss 
of the fascia or muscle substance, and soft or flabby muscle 
in the wound area, and swelling of muscles and hardening in 
normal contraction.  Tests of strength, endurance, or 
coordination movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  Additional findings indicating severe disability 
include diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, atrophy of muscle groups not in the track missile, 
induration or atrophy of an entire muscle following simple 
piercing by a projective.  38 C.F.R. § 4.56(d).

The most contemporaneous examination of the veteran's 
service-connected disability is dated in April 2002.  That 
examination, however, is not adequate for rating purposes in 
that it does provide any findings with respect to the 
strength and endurance of the affected muscle group.  In 
addition, the examiner has provided answers to questions to 
which the Board has no access.  Therefore, the Board is of 
the view that another VA examination is warranted in order to 
provide an equitable disposition of this matter.  

The Board notes that the residuals of the muscle injury 
involve scarring.  Notably, the report of a February 1998 VA 
examination shows symptomatic scarring.  At the examination, 
the veteran reported numbness of the abdominal scar 
associated with stomach ache.  On examination, the examiner 
observed a scar on the left abdominal area, on the left lower 
quadrant, that was 12 centimeters (cm) long and 3 cm wide 
with severe depression, loss of subcutaneous tissue and 
severely disfiguring.  The scar was moderately tender and was 
impairing the function of the abdominal area with adhesions 
and keloid tissue.  There was also an exit scar on the left 
flank that measured as 3 cm long and 1 cm wide.  When gunshot 
wounds affect different bodily functions, each affected 
function is rated separately.  See Esteban v. Brown, 6 Vet. 
App. 254 (1994).  Thus, consideration of a separate rating 
for scarring associated with the veteran's gunshot wound 
disability is warranted.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7804 and 7805.  

The Board notes that the regulations for evaluation of skin 
disabilities were revised, effective on August 30, 2002. 67 
Fed. Reg. 49590 (July 31, 2002).  The Board observes that the 
RO has not had occasion to consider the amended regulation.  
In Kuzma v. Prinicipi, the United States Court of Appeals for 
the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), which held that where the law or regulations 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant should apply 
unless otherwise provided by Congress.  Kuzman v. Principi, 
No 03-7032 (Fed. Cir. August 25, 2003).  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The veteran should be afforded a VA 
examination to determine the current 
severity his service-connected residuals 
of shell fragment wound of the right 
abdominal wall and lumbar region with 
damage to MG XIX.  The claims folder and 
a copy of this Remand must be made 
available to the examiner for review.  
All indicated studies should be 
performed.  The examiner should address 
the criteria in 38 C.F.R. § 4.73, 
Diagnostic Code 5319.  The examiner must 
characterize the muscle disability in 
terms of impairment of strength and 
endurance, impairment of coordination, 
and uncertainty of movement.  If this is 
not feasible, the physician should so 
state.  The examiner's best judgment, 
would the muscle damage be characterized 
as moderately severe or severe.  The 
rationale for all opinions expressed 
should be explained. 

2.  The examiner should describe in 
detail, to include measurement, scarring 
associated with the veteran's service-
connected residuals of a GSW of the right 
abdominal wall and lumbar region with 
damage to MG XIX.  Are these scars 
painful on objective examination.  Is 
there any evidence of hernia or other 
associated defects?  The examination 
should reflect both the questions 
addressed and answers to those questions 
if the form used in the new examination 
is similar to the form used in the April 
2002 examination.  

3.  The RO should ensure that the 
examination report contains all requested 
information.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Then the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal, 
with consideration of a separate rating 
for scaring.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




